      Case 1:13-cr-00080-WMS-HBS Document 695 Filed 08/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

        v.                                                             DECISION AND ORDER
                                                                          13-CR-80S (5)
BRANDON ATKINS,

                               Defendant.


        On July 14, 2020, Defendant Brandon Atkins moved to terminate the remaining

period of his supervised release—approximately 11 months—under 18 U.S.C. § 3583

(e)(1). 1    (Docket No. 692.)     He contends that termination of his supervised release

period is warranted because he has exhibited exceptionally good behavior, has remained

employed, has complied with all required conditions, and has generally succeeded on

supervised release. The government opposes Atkins’s motion. (Docket No. 694.) For

the reasons below, Atkins’s motion is denied.

        A court may terminate a term of supervised release and discharge a defendant at

any point after the defendant has served one year of supervised release. See 18 U.S.C.

§ 3583 (e)(1). But the court may do so only if it is satisfied that termination of supervised

release is warranted by the defendant’s conduct and the interest of justice, after

consideration of the relevant factors in 18 U.S.C. § 3553 (a). Id. Early termination may

be appropriate, for example, to “account for new or unforeseen circumstances,” which

may include a defendant’s exceptionally good behavior, that makes the imposed term of




1 This is Atkins’s second request. This Court denied his previous request on April 24, 2019. (Docket
No. 657.)
                                                  1
     Case 1:13-cr-00080-WMS-HBS Document 695 Filed 08/07/20 Page 2 of 3




supervised release “either too harsh or inappropriately tailored to serve” the general goals

of sentencing.   United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997).          New or

changed circumstances, however, are not required. See United States v. Parisi, 821

F.3d 343, 347 (2d Cir. 2016).

       Having considered the relevant factors in 18 U.S.C. § 3553 (a), this Court finds

that termination of Atkins’s term of supervised release is not warranted and would not be

in the interest of justice.     Atkins received a 24-month term of imprisonment for

possession with intent to distribute and distribution of crack cocaine, activity he engaged

in while on state parole, and on several occasions, in the company of his young child.

This is serious criminal conduct that warrants the full four years of supervised released

imposed at sentencing.

       Moreover, while Atkins’s successes on supervision, steady employment, and good

behavior may be laudable and are in no way diminished, they alone do not warrant

termination of supervision. See, e.g., United States v. Fenza, No. CR 03-0921 (ADS),

2013 WL 3990914, at *2 (E.D.N.Y. Aug. 2, 2013) (“Full compliance with the terms of

supervised release is what is expected of a person under the magnifying glass of

supervised release and does not warrant early termination.”); United States v. Jimenez,

Nos. 99 Cr. 1110-02, 99 Cr. 1193-04, 2012 WL 3854785, at *1 (S.D.N.Y. Sept. 5, 2012)

(“A defendant’s faithful compliance with the terms of his supervision does not, by itself,

entitle him to modification or termination of his term of supervised release.”); United

States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y. 1998) (finding that “unblemished”

conduct alone is insufficient to warrant the termination of supervised release, “since, if it


                                             2
     Case 1:13-cr-00080-WMS-HBS Document 695 Filed 08/07/20 Page 3 of 3




were, the exception would swallow the rule.”); see also United States v. Finkelshtein, 339

F. Supp. 3d 135, 136 (W.D.N.Y. 2018) (“Simply complying with the terms of a probationary

sentence and not reoffending does not generally constitute the type of extraordinary

circumstances justifying early termination of probation.”); United States v. Rusin, 105 F.

Supp. 3d 291, 292 (S.D.N.Y. 2015) (“Early termination [of probation] is not warranted

where a defendant did nothing more than that which he was required to do by law.”).

      Accordingly, in the absence of any compelling circumstances, this Court finds that

the nature and circumstances of the offense, the seriousness of Atkins’s criminal conduct,

and the continuing interests of deterrence counsel in favor of maintaining Atkins’s

supervised release. Atkins’s motion for early termination is therefore denied.



      IT HEREBY IS ORDERED, that Defendant’s Motion for Early Termination of

Supervised Release (Docket No. 692) is DENIED.

      SO ORDERED.



Dated: August 7, 2020
       Buffalo, New York

                                                            s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                         United States District Judge




                                            3
